Decree affirmed. The reviewing board adopted the findings and decision of the single member awarding compensation to the employee, including a finding that the employee suffered injury “in the course of her employment by reason of the dusty conditions prevailing in her employment in the spring of 1958; [and] that ... a probable latent tuberculosis became exacerbated or activated.” We cannot say that the board’s conclusion was not warranted by the somewhat confused and conflicting evidence or that it was insufficiently supported by adequately explicit medical testimony from doctors who in fact attended the employee. There was no error in the board’s denial of a motion to strike certain medical testimony. Costs and expenses of this appeal shall be allowed by the single justice.